DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed 03/31/2021.
Claims 1, 2, 5-8, 11-14, 17, and 18.
Claims 1-18 are rejected.
Claims 1-18 are pending.

Computer Readable Storage Medium positive statement
The computer readable storage medium is not being interpreted “as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” based on the reading of ¶ [0076] of the Instant Specification. Examiner interprets computer readable storage medium to include only non-transitory embodiments of computer readable storage medium(s). Therefore, claim 13-18 are not being rejected under 35 USC § 101. If the applicant disagrees with Examiner's interpretation of the specification, the applicant should indicate this on the record.

Drawings
The Drawings filed on 03/27/2019 are acceptable for examination purposes.

Specification
The Specification filed on 03/27/2019 is acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

In reference to claims 1-4, 7-10, and 13-16
Claims 1-4, 7-10, and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, and 13 of U.S. Patent No. US 10339467 B2 in view of David Dolan Lewis (hereinafter Lewis) US 5675710 A.
Instant Application
U.S. Patent No. US 10339467 B2
Claim 1. A method, comprising:
maintaining historical performance data for one or more contracts;
training, using supervised machine learning, a machine learning classifier based on the historical performance data;
detecting a name change in the historical performance data using a trained machine learning classifier, wherein the name change represents a change in descriptor that does not affect a behavior of the one or more contracts;
identifying data included in the historical performance data and associated with the name 
improving precision of the machine learning classifier using the data identified; and
constructing one or more long running models of the one or more contracts based on the data identified.
Claim 1. A method, comprising:
maintaining, on a storage device, historical performance data for one or more contracts, wherein the historical 
performance data comprises a date, a data value and a name for the one or more contracts;
classifying, on at least one hardware processor, a name replacement pair as a name change, wherein each name replacement pair comprises a pair of names, each name change represents a change in descriptor that does not affect a behavior of the one or more contracts, the classifying comprises:

for each known name replacement pair included in the sample:
based on a first set of quantitative features of a first time series model included in the historical performance data and comprising performance data for a first name and a second name of the known name replacement pair, determining a first window of time for the known replacement pair that covers a most recent appearance of the first name of the known name replacement pair, wherein the known name replacement pair is one of a positive example or a negative example of a name change; and 
training a machine learning classifier based on a second set of quantitative features computed using a portion of the first time series model that is within the first window of time;
generating, on the at least one hardware processor, a first predicted name replacement pair based on a first known name replacement 
applying the trained machine learning classifier to the first predicted name replacement pair; and
adding the first predicted name replacement pair to the sample of known name replacement pairs in response to the trained machine learning classifier classifying the first predicted name replacement pair as a name change; and
based on the sample of known name replacement pairs, detecting a name change in the historical performance data, and identifying data included in the historical performance data and associated with the name change as a continuation of a contract instead of a start of a different contract, wherein one or more long running models of the one or more contracts for 
Claim 2
Claim 1
Claim 3
Claim 5
Claim 4
Claim 1
Claim 7. A system comprising:
a memory having computer readable computer instructions; and
a processor for executing the computer readable instructions, the instructions including:
maintaining historical performance data for one or more contracts;
training, using supervised machine learning, a machine learning classifier based on the historical performance data;
detecting a name change in the historical performance data using a trained machine learning classifier, wherein the name change represents a change in descriptor that does not affect a behavior of the one or more contracts;
identifying data included in the historical performance data and associated with the name 
improving precision of the machine learning classifier using the data identified; and
constructing one or more long running models of the one or more contracts based on the data identified.
Claim 9. A system comprising:
a memory having computer readable computer instructions; and
a processor for executing the computer readable instructions, the instructions including:
maintaining historical performance data for one or more contracts, wherein the historical performance data comprises a date, a data value and a name for the one or more contracts;
classifying a name replacement pair as a name change, wherein each name replacement pair comprises a pair of names, each name change represents a change in descriptor that does not affect a behavior of the one or more contracts, the classifying comprises:
obtaining a sample of known name replacement pairs included in the historical performance data, 
for each known name replacement pair included in the sample:
based on a first set of quantitative features of a first time series model included in the historical performance data and comprising performance data for a first name and a second name of the known name replacement pair, determining a first window of time for the known replacement pair that covers a most recent appearance of the first name of the known name replacement pair, wherein the known name replacement pair is one of a positive example or a negative example of a name change; and
training a machine learning classifier based on a second set of quantitative features computed using a portion of the first time series model that is within the first window of time;
generating a first predicted name replacement pair based on a first known name replacement pair of the sample and a second known name replacement pair of the sample, wherein the first known replacement pair and the second known 
applying the trained machine learning classifier to the first predicted name replacement pair; and
adding the first predicted name replacement pair to the sample of known name replacement pairs in response to the trained machine learning classifier classifying the first predicted name replacement pair as a name change; and
based on the sample of known name replacement pairs, detecting a name change in the historical performance data, and identifying data included in the historical performance data and associated with the name change as a continuation of a contract instead of a start of a different contract, wherein one or more long running models of the one or more contracts for use in predicting one or more behaviors related to the one or more contracts are constructed based on the data identified.
Claim 8
Claim 9
Claim 9
Claim 13
Claim 10
Claim 9
Claim 13. A computer program product comprising a computer readable storage medium having program code embodied therewith, the program code is executable by a processor to:
maintain historical performance data for one or more contracts;
training, using supervised machine learning, a machine learning classifier based on the historical performance data;
detect a name change in the historical performance data using a trained machine learning classifier, wherein the name change represents a change in descriptor that does not affect a behavior of the one or more contracts;
identify data included in the historical performance data and associated with the name change as a continuation of a contract instead of a start of a different contract;
improving precision of the machine learning classifier using the data identified; and

Claim 9. A system comprising:
a memory having computer readable computer instructions; and
a processor for executing the computer readable instructions, the instructions including:
maintaining historical performance data for one or more contracts, wherein the historical performance data comprises a date, a data value and a name for the one or more contracts;
classifying a name replacement pair as a name change, wherein each name replacement pair comprises a pair of names, each name change represents a change in descriptor that does not affect a behavior of the one or more contracts, the classifying comprises:
obtaining a sample of known name replacement pairs included in the historical performance data, wherein each known name replacement pair included in the sample is a known name change;
for each known name replacement pair included in the sample:

training a machine learning classifier based on a second set of quantitative features computed using a portion of the first time series model that is within the first window of time;
generating a first predicted name replacement pair based on a first known name replacement pair of the sample and a second known name replacement pair of the sample, wherein the first known replacement pair and the second known replacement pair are known name changes that occur at the same time, and an average of first performance data for the first known replacement pair differs from an average of 
applying the trained machine learning classifier to the first predicted name replacement pair; and
adding the first predicted name replacement pair to the sample of known name replacement pairs in response to the trained machine learning classifier classifying the first predicted name replacement pair as a name change; and
based on the sample of known name replacement pairs, detecting a name change in the historical performance data, and identifying data included in the historical performance data and associated with the name change as a continuation of a contract instead of a start of a different contract, wherein one or more long running models of the one or more contracts for use in predicting one or more behaviors related to the one or more contracts are constructed based on the data identified.
Claim 14
Claim 9
Claim 15
Claim 13
Claim 16
Claim 9



“training, using supervised machine learning, a machine learning classifier […]”;
“improving precision of the machine learning classifier using the data identified”;
However, Lewis discloses:
“training, using supervised machine learning, a machine learning classifier […]” (Lewis in at least Col. 4 lines 1-11 “train a classifier, using a supervised learning system. In addition, the supervised learning system can also use manually annotated documents and/or a user request in combination with the machine annotated data to improve the accuracy of the resulting classifier”);
“improving precision of the machine learning classifier using the data identified” (Lewis in at least Col. 4 lines 1-11 “train a classifier, using a supervised learning system. In addition, the supervised learning system can also use manually annotated documents and/or a user request in combination with the machine annotated data to improve the accuracy of the resulting classifier”);
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine US 10339467 B2 and Lewis. One of ordinary skill would have motivation to combine US 10339467 B2 and Lewis because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In reference to claims 5, 11, and 17
Claims 5, 11, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. US 10339467 B2 in view of David Dolan Lewis (hereinafter Lewis) US 5675710 A in view of Nabe et al. (hereinafter Nabe) US 20030097329 A1.
Instant Application
U.S. Patent No. US 10339467 B2
Claim 5
Claim 1
Claim 11
Claim 9
Claim 17
Claim 9


The claims of US 10339467 B2 and Lewis do not explicitly disclose:
“predicting early termination of the one or more contracts”.
However, Nabe discloses:
“predicting early termination of the one or more contracts” (Nabe in at least ¶ [0005] “predict customers likely to terminate an existing loan contract at a date earlier than the loan termination date identified in the loan contract using an early termination model”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine US 10339467 B2, Lewis, and Nabe. One of ordinary skill would have motivation to combine US 10339467 B2, Lewis, and Nabe because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In reference to claims 6, 12, and 18
Claims 6, 12, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. US 10339467 B2 in view of David Dolan Lewis (hereinafter Lewis) US 5675710 A in view of Guven Kaya et al. (hereinafter Guven) US 20150294246 A1.
Instant Application
U.S. Patent No. US 10339467 B2
Claim 6
Claim 1
Claim 12
Claim 9
Claim 18
Claim 9


The claims of US 10339467 B2 and Lewis do not explicitly disclose:
“predicting profitability of the one or more contracts”.
However, Guven discloses:
“predicting profitability of the one or more contracts” (Guven in at least ¶ [0050] and ¶ [0058] discloses predicting profitability of the one or more contracts).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine US 10339467 B2, Lewis, and Guven. One of ordinary skill would have motivation to combine US 10339467 B2, Lewis, and Guven because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871.  The examiner can normally be reached on Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VIKER A LAMARDO/Primary Examiner, Art Unit 2126